Citation Nr: 0415381	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-01 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for scar tissue or 
tumerous tissue on the brain.

2.  Entitlement to an increased evaluation for otitis media, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2002 and a 
letter denying entitlement to nonservice-connected pension 
dated in January 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

The veteran testified in October 2003 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in this decision.  A copy of 
the hearing transcript issued following the hearing is of 
record.

In his October 2003 hearing, the veteran testified that he is 
unable to gain and retain meaningful employment at least in 
part as a result of symptoms of his service- connected 
hearing impairment and otitis media.  A claim for a total 
disability evaluation, based on individual unemployability 
due to service-connected disabilities, is thus inferred.  
This claim is referred to the RO for appropriate action.

These issues are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.  
Notwithstanding, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  

First, the veteran testified in October 2003 before the 
undersigned Veterans Law Judge that he is currently receiving 
treatment for his claimed disabilities, and that fluid had 
been detected behind his left ear that concerned his VA 
treating physician.  In addition, he testified that there was 
concern that scar tissue from previous ear surgeries had 
increased.

This is corroborated in VA treatment records dated in 
September to October 2002, which indicate that the veteran 
underwent neurology consultation at the VA Medical Center 
(MC) Houston, Texas.  Further studies were recommended.  This 
entry post-dates the most recent VA examination of record, 
which is dated in December 2001.

Furthermore, the veteran indicated in his notice of 
disagreement, submitted in September 2002, and his claim, 
submitted in June 2001, that he has been treated at VAMCs in 
Cincinnati, Ohio, Mountain Home, Texas, and Houston, Texas.  
The totality of these records has not been obtained.

Second, as noted above, the most recent VA examination 
reports for ear disease and audiology that is of record is 
dated in December 2001, which pre-dates the onset of some of 
the symptomatology the veteran testified he experiences, and 
the symptoms recorded in the above-reference neurology 
consultation.  Moreover, a full examination is required to 
fully adjudicate the claim for nonservice connected pension, 
to include examination of all present disabilities-service 
and nonservice connected-and to obtain an opinion as to the 
veteran's employability.  

The Board notes that VA records reflect that the veteran 
failed to report for examinations scheduled in December 2003.  
However, the record also shows that the veteran was 
experiencing severe financial hardship and testified that he 
had lost his vehicle and was in danger of eviction at one 
point.  The Board therefore determines the veteran must be 
given another opportunity to report for examination.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
remaining issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
the disabilities that the veteran feels 
have rendered him unable to gain and 
retain employment from June 2000 to the 
present.  In addition, the RO should 
request that the veteran identify all VA 
and non-VA health care providers who have 
treated him for his hearing and ear 
disabilities-claimed and service-
connected-from his discharge from active 
service in 1973 to the present.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for the 
disabilities that the veteran feels have 
rendered him unable to gain and retain 
employment from June 2000 to the present, 
and for treatment accorded him for his 
service-connected and nonservice-
connected hearing impairment and ear 
disabilities from his discharge from 
active service in 1973 to the present.  
In particular, the RO should request all 
inpatient and outpatient records, to 
include any and all clinical medical 
records, for treatment accorded the 
veteran at the VAMCs in Cincinnati, Ohio, 
Mountain Home, Tennessee, and Houston, 
Texas from his discharge from active 
service in 1973 to the present that are 
not already of record.  The RO must 
document negative responses.

4.  The veteran should be requested to 
identify any and all employment programs 
he has worked with in attempting to find 
employment, as well as all employers who 
have denied him employment or terminated 
him from employment as a result of his 
service-connected and nonservice 
connected disabilities.  The RO should 
procure duly executed authorization for 
the release of private medical records.  
Furthermore, the appellant should again 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

5.  The RO should then contact each of 
the programs and/or employers the veteran 
identifies and request copies of any and 
all medical examination reports and 
determinations of unemployability, to 
include any and all clinical records.  
The RO must document all negative 
responses.

6.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists 
to determine the nature and extent of all 
his disabilities-service-connected and 
nonservice-connected-and the nature, 
extent, and etiology of his hearing 
impairment and ear disabilities.  All 
efforts should be made to conduct 
examinations for otitis media at a time 
when symptoms are active.  The veteran 
should be requested to assist by 
presenting himself to VA for observation 
during episodes of activity.  All 
indicated tests and studies should be 
performed, to include neurological and 
brain testing for the manifested retain 
fluid/tumor/scar tissue.  If further 
additional examinations by specialists 
are indicated, they should be conducted.  
The claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Identify all disabilities which 
impair the veteran's ability to gain 
and retain meaningful employment-
both service-connected and 
nonservice-connected-and give an 
assessment to the degree to which 
these disabilities impact the 
veteran's employment.
1.	if the examiner cannot make 
this determination, the 
examiner should so state
2.	if the veteran is unemployable, 
the examiner is requested to so 
state, and give the disability 
or disabilities that render the 
veteran unemployable.
?	Summarize the medical history, 
including the onset and course, of 
the veteran's service connected and 
nonservice connected hearing 
impairment and ear disabilities, 
including his service connected 
otitis media and claimed scar tissue 
or tumerous tissue on the brain.
?	Describe any current symptoms and 
manifestations attributable to his 
service connected and nonservice 
connected hearing impairment and ear 
disabilities, including his service 
connected otitis media and claimed 
scar tissue or tumerous tissue on 
the brain.
?	Complete any diagnostic and clinical 
tests required, and provide 
diagnoses for any and all hearing 
and/or ear pathology, to include any 
and all neurological findings.
?	Give an opinion as to the etiology 
of any and all hearing and/or ear 
impairment, to include symptoms of 
headaches, vertigo, dizziness and 
inability to keep the Eustachian 
tubes open.

The examiner is specifically 
requested to offer the following 
opinions:
1.	Is it as likely as not that any 
manifested scar tissue and/or 
tumerous tissue is the result 
of the veteran's service 
connected ear disease and the 
treatment required for such ear 
disease?
2.	Is it as likely as not that any 
manifested pathology, to 
include headaches, dizziness, 
vertigo, and Eustachian tubes 
pathology is part and parcel of 
the veteran's service connected 
hearing impairment and ear 
disease?

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for scar tissue or tumerous 
tissue on the brain, a higher evaluation 
for his service connected otitis media, 
and entitlement to nonservice connected 
pension.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




